KALODNER, Circuit Judge
(concurring in part and dissenting in part):
I would affirm in all respects the dispositions of the District Court.
That being so, I agree with the result reached by the majority insofar as its affirmance aspects are concerned. I dissent, however, from the majority’s disposition insofar as it provides that the “portion of the order dismissing the derivative counts against the brokers not named in the FDIC suit, the Elizabeth Bank, the Reserve Bank, the NYSE, Schotte, and the FDIC as receiver will be vacated,” and “we remand those counts to the district court for further consideration.”
The majority premises its stated vacation and remand on the circumstance that:
“Appellants have in their brief called to our attention that the FDIC has brought suit against many of the defendants named in this action since the district court’s entry of its order of dismissal, but has not named the Elizabeth Bank, the Reserve Bank, Schotte, the NYSE, and some of the brokers as parties.”
The FDIC suit, referred to by the majority, was filed February 8, 1972 — five months after entry of the September 9, 1971 Order here under review.
An appellate court’s review of a challenged district court order is limited to the record as it existed when the district court entered it. To hold otherwise is to open a Pandora’s Box.
As the majority has noted, we specifically held in Jaconski v. Avisun Corporation, 359 F.2d 931, 936 n.11 (3 Cir. 1966) that:
“We can consider the record only as it existed at the time the court below made the order dismissing the action.”
See too, Dictograph Products Company v. Sonotone Corporation, 231 F.2d 867 (2 Cir. 1956), petition for certiorari dismissed by stipulation, 352 U.S. 883, 77 S.Ct. 104, 1 L.Ed.2d 82 (1956).
Rule 10(a) “Federal Rules of Appellate Procedure,” 28 U.S.C.A., provides:
“(a) Composition of the record on appeal.
The original papers and exhibits filed in the district court, the transcript of proceedings, if any, and a certified copy of the docket entries prepared by the clerk of the district court shall constitute the record on appeal in all cases.” (emphasis supplied).
The doctrine of judicial notice, at the appellate level, may permit recognition of the filing of an action subsequent to entry of a challenged district court order, but it does not operate to make such filing a critical or dispositive factor in determining whether the district court’s order was in error. The authorities cited by the majority are not to the contrary.
The majority errs in its view that “[n] either Jaconski nor Dictograph Products Company, however, involved the right of an appellate court to take judicial notice of developments in the proceeding since the appeal was lodged.” (emphasis supplied).
The majority’s error is two-fold in nature.
*172First, the critical date with respect to consideration of after developments is the date of the district court’s decision, and not the date “the appeal was lodged.”
Second, the majority has failed to discern that in both Jaconski and Dicto-graph Products Company, supra, the developments occurred after the district court’s decision.
In Jaconski, supra, the district court dismissed the action for lack of jurisdictional amount on April 8, 1965. Notice of appeal was filed on May 3, 1965, and on that day plaintiff filed a deposition, taken in April 1963, which purported to establish that the plaintiff’s damages were in excess of the required jurisdictional amount.
In Dictograph Products Company, supra, the district court’s judgment was entered on May 23, 1955, and plaintiff filed an appeal on May 26, 1955. Thereafter, plaintiff sought to introduce “new evidence” by way of a deposition which had not been presented to the district court prior to its decision.
In refusing to consider the “new evidence” the Second Circuit said:
“On this appeal we may not consider any depositions or other evidence that were not filed in the district court when Judge Ryan decided the motion.” 231 F.2d at 867 (emphasis supplied).
The majority errs in citing 31 C.J.S. Evidence § 13, at 842 (1964), in support of its holding that an appellate court may take judicial notice “of new developments not considered by the lower court.” (emphasis supplied).
The cited section affords no nourishment to the majority’s stated view, since it does not relate to developments occurring after the district court had rendered its decision.
The majority has failed to consider or discuss 31 C.J.S. Evidence § 50(2), at 1026-1027 (1964), which specifically
states that an appellate court will not take judicial notice “of facts occurring subsequently to the judgment or order appealed from.”1 (emphasis supplied).
This, too, must be said:
There is no justification for the majority’s transgression of permissible limits of judicial review in the instant ease inasmuch as affirmance of the District Court’s disposition would not foreclose appellants’ future submission to the District Court of an appropriate application to institute derivative actions against those not named as defendants in the FDIC suit.

. “It has been held that an appellate court cannot know judicially what transpired in the cause throughout its long history. An appellate court will not, under guise of talcing judicial notice of the record, take judicial cognizance of facts occurring subsequently to the judgment or order appealed from where such facts would have been considered by the lower court if they had pre-existed the judgment and where they are not such facts as would be pertinent on a motion to dismiss the appeal . . . . ”
31 C.J.S. Evidence § 50(2), at 1026-1027 (1964) (footnotes omitted) (emphasis supplied) .